Case 2:18-cv-13849-GCS-EAS ECF No. 10, PageID.81 Filed 04/01/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


MUBAREZ AHMED, individually,

             Plaintiff,

   vs.                                        Case No. 18-cv-13849

ERNEST WILSON, in his individual              Hon. George Caram Steeh
capacity; and CITY OF DETROIT,
A municipal corporation,

             Defendants.
                                         /

            STIPULATED ORDER OF VOLUNTARY DISMISSAL
              AS TO DEFENDANT CITY OF DETROIT ONLY


            The above matter having come before this Honorable Court, the

parties having stipulated thereto and the Court being fully advised in the

premises,

            IT IS HEREBY ORDERED that the above-captioned matter be,

and the same is hereby voluntarily dismissed and discontinued without

prejudice and without costs as to Defendant, CITY OF DETROIT, only.

            This is not a final Order and does not resolve all pending claims.

                                     s/George Caram Steeh
                                     U.S. DISTRICT JUDGE
Dated: April 1, 2019
Case 2:18-cv-13849-GCS-EAS ECF No. 10, PageID.82 Filed 04/01/19 Page 2 of 2




Notice and hearing on entry of the
Above Order is waived.


/s/Wolfgang Mueller with consent      /s/Michael D. Weaver
WOLFGANG MUELLER P43728               MICHAEL D. WEAVER P43985
Mueller Law Firm                      Plunkett Cooney
Attorneys for Plaintiffs              mweaver@plunkettcooney.com
wolf@wofmuellerlaw.com
